Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review (1) a determination of respondent Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules and (2) a determination of the Central Office Review Committee denying petitioner’s grievance.
Petitioner was found guilty following a tier III disciplinary hearing of violating various prison disciplinary rules, and that determination was upheld in relevant part upon administrative review. He further filed a grievance, alleging that he was assaulted by staff and denied medical treatment at the Five Points Correctional Facility, that was ultimately denied by the Central Office Review Committee. Petitioner commenced this CPLR article 78 proceeding to review both determinations.
The Attorney General has advised this Court that the disciplinary determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s record, and the mandatory surcharge has been refunded to him. Petitioner has thus been afforded all the relief to which he is entitled, and the petition is moot insofar as it seeks review of that determination (see Matter of Lebrón v Artus, 48 AD3d 993, 994 [2008], lv denied 10 NY3d 709 [2008]).
The Attorney General further advises that petitioner reached the expiration of his maximum term of imprisonment on January 24, 2014; he was released into the custody of the Central New York Psychiatric Center and, while there, committed another crime, resulting in reincarceration in a different facility. These circumstances render moot his challenge to the denial of his grievance, which had alleged that he was not provided appropriate medical and psychiatric treatment at another facility following an alleged assault and harassment by prison staff (see Matter of Levola v Fischer, 87 AD3d 1191, 1191 [2011]; Matter of Rivera v Fischer, 67 AD3d 1140, 1141 [2009]).
McCarthy, J.R, Garry, Rose, Lynch and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.